DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon (PG Pub 20140116766).

    PNG
    media_image1.png
    599
    937
    media_image1.png
    Greyscale
Annotated Figure 2
Considering claim 1, Jeon (Annotated Figure 2) teaches a multilayer piezoelectric element, comprising: a ceramic base body (12 + paragraph 0053) formed by a piezoelectric ceramic and having a pair of end faces (see Annotated Figure 2) that are facing other in a longitudinal direction, a pair of principal faces that are facing each other in a thickness direction crossing at right angles with the longitudinal direction (see Annotated Figure 2) and a pair of sides faces that are facing each other in a width direction crossing at right angles with the longitudinal direction and the thickness direction (would be in the direction into the Figure 2 on the front and back side); a pair of external electrodes (42 + 44 + paragraph 0058) covering the pair of end faces and extending from the pair of end faces along the pair of principal faces and the pair of side faces; multiple internal electrodes (22 + 24 + paragraph 0058) stacked inside the 
Considering claim 2, Jeon (Annotated Figure 2) teaches wherein the positions where the surface electrodes are divided, respectively, are near the respective external electrodes (see Annotated Figure 2).
Considering claim 3, Jeon (Annotated Figure 2) teaches wherein round-chamfered faces are formed along ridge parts of the pair of external electrodes (see Annotated Figure 2).
Considering claim 5, Jeon (Annotated Figure 2) teaches wherein angled faces tapering inward in the thickness direction toward the pair of end faces (see Annotated Figure 2) are provided at both end parts of the pair of principal faces in the longitudinal direction and the pair of external electrodes cover parts of the angled faces (42 + 44 + paragraph 0058).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (PG Pub 20140116766).
Considering claim 4, Jeon teaches the multilayer piezoelectric element wherein round chamfered faces.  However, Jeon does not teach wherein radii of curvature of the round chamfered faces are 10 microns or greater.
It would have been an obvious matter of design choice to have the radii of curvature of the round chamfered faces are 10 microns or greater, since such a In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (PG Pub 20140116766) and in view of Sumi (PG Pub 20170313625).
Considering claims 6-10, Jeon teaches a piezoelectric vibration apparatus as described above.
However, Jeon does not teach wherein a vibration plate facing the multilayer piezoelectric element in the thickness direction and an adhesive layer placed between the multilayer piezoelectric element and the vibration plate. 
Sumi (Figure 13) teaches a vibration plate (50 + paragraph 0088) facing the multilayer piezoelectric element in the thickness direction and an adhesive layer (56 + paragraph 0088) placed between the multilayer piezoelectric element and the vibration plate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a vibration plate facing the multilayer piezoelectric element in the thickness direction and an adhesive layer placed between the multilayer piezoelectric element and the vibration plate into Jeon’s device for the benefit of actuating and oscillating the device.
Considering claims 11-15, Jeon teaches an electronic device as described above.

Sumi (Figure 13) teaches a panel (30 + paragraph 0094) having multilayer piezoelectric element adhered to it in a manner facing the panel in the thickness direction and a housing (35 + paragraph 0105) retaining the panel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a panel having multilayer piezoelectric element adhered to it in a manner facing the panel in the thickness direction and a housing retaining the panel into Jeon’s device for the benefit of providing covering and protection for the multilayer piezoelectric element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN P GORDON/Primary Examiner, Art Unit 2837